EXHIBIT 21SUBSIDIARIES OF THE REGISTRANT Capitol Bancorp Ltd. December 31, 2011 Page 1 of 2 Name of Subsidiary State or Other Jurisdiction of Incorporation Consolidated Subsidiaries: Bank of Las Vegas Nevada Bank of Michigan Michigan Capitol National Bank United States (national bank) Central Arizona Bank Arizona First Carolina State Bank North Carolina Indiana Community Bank Indiana Michigan Commerce Bancorp Limited Michigan Michigan Commerce Bank Michigan Capitol Wealth Insurance Agency, Inc. Michigan Pisgah Community Bank North Carolina Sunrise Bank of Albuquerque New Mexico Sunrise Bank Georgia Sunrise Bank of Arizona Arizona Capitol Trust I Delaware Capitol Trust II Delaware Capitol Statutory Trust III Connecticut Capitol Trust IV Delaware Capitol Trust VI Delaware Capitol Trust VII Delaware Capitol Statutory Trust VIII Connecticut Capitol Trust IX Delaware Capitol Trust X Delaware Capitol Trust XI Delaware Capitol Trust XII Delaware Capitol Bancorp Colorado Ltd. Colorado Capitol Bancorp Colorado Ltd. II Colorado Capitol Development Bancorp Limited IV Michigan Capitol Wealth, Inc. Michigan Capitol Wealth Asset Management, LLC Michigan Capitol Development Bancorp Limited V Michigan Bank of Maumee United States (federal savings bank) Capitol Development Bancorp Limited VI Michigan 1st Commerce Bank Nevada High Desert Bank United States (federal savings bank) EXHIBIT 21SUBSIDIARIES OF THE REGISTRANT Capitol Bancorp Ltd. December 31, 2011 Page 2 of 2 Name of Subsidiary State or Other Jurisdiction of Incorporation Consolidated Subsidiaries—continued: Capitol Development Bancorp Limited VII Michigan Capitol Bancorp Colorado Ltd. III Colorado Mountain View Bank of Commerce Colorado Capitol Development Bancorp Limited VIII Michigan Capitol Bean Counter, LLC Michigan Capitol Capital, LLC Michigan CBL Real Estate Holdings, LLC Michigan Unconsolidated Subsidiaries: Amera Mortgage Corporation, Inc. (less than 50% owned by equity method investee) Michigan Capitol Development Bancorp Limited III (less than 50% owned by equity method investee) Michigan Summit Bank of Kansas City Missouri Inactive Subsidiaries: Capitol Bancorp Leasing, Inc. Michigan CBL R E Holdings, LLC Michigan CBL R E Holdings II, LLC Michigan CBL R E Holdings III, LLC Michigan MOI, Inc. (wholly-owned subsidiary of Michigan Commerce Bank) Michigan
